Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 6, 2015                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150006 & (11)                                                                                        Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 150006
                                                                    COA: 322521
                                                                    Macomb CC: 2011-004463-FH
  CODY JASON-CHRISTOPHER PATTON,                                                2011-003714-FH
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to add a new issue is GRANTED. The
  application for leave to appeal the July 25, 2014 order of the Court of Appeals is
  considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we
  REMAND this case to the Macomb Circuit Court to provide the defendant the
  opportunity to withdraw his plea, for the reason that the trial court failed to adhere to the
  court’s sentence evaluation provided at the plea hearing or to allow the defendant to
  withdraw his plea. People v Cobbs, 443 Mich. 276 (1993); MCR 6.302(C)(3). We are
  not persuaded that the standards set forth in People v Hill, 221 Mich. App. 391, 398
  (1997), require reassigning the case to a different judge. We further ORDER the trial
  court to determine, in accordance with Administrative Order 2003-03, whether the
  defendant is indigent and, if so, to appoint counsel to represent him in connection with
  the remand proceedings. In all other respects, leave to appeal is DENIED, because we
  are not persuaded that the remaining questions presented should be reviewed by this
  Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 6, 2015
          t0203
                                                                               Clerk